The evidence discloses that John IC. Stewart died intestate the first day of June, A. D. 1916, a resident of the town of Huntington, County of Suffolk, State of New York, and Philip C. Lindgren was duly appointed Administrator C. T. A. of the estate of said decedent, by Probate Court, Cook County, Illinois. On the first day of December, A. D. 1916, the County Judge of Cook County entered an order fixing the inheritance tax in the said estate at sixty-five thousand eight hundred seventy and 67/100 dollars ($65,870.67), and that sixty-two thousand, five hundred seventy-seven and 14/100 dollars ($68,577.14) was paid, being the net amount due the State, after deducting the five per cent, etc. Afterwards the claimant in due time appealed from such order to the County Court of Cook County, and the Court after hearing the evidence on the sixth day of June, A. D. 1917, entered a final order fixing the tax due the State at fifty-six thousand five hundred twelve and 41/100 dollars ($56,618.41), from which no appeal was prevented. In said final order the Court found that claimant had paid into the County Treasury the sum of sixty-two thousand five hundred seventy-seven and 14/100 dollars ($68,577.14); that the claimant should have only paid fifty-three thousand six hundred eighty-six and 79/100 dollars ($53,686.79); that the sum of money, therefore, erroneously paid was eight thousand eight hundred ninety and 35/100 dollars ($8,-890.36), which claimant insists should be refunded. The Attorney General and Floyd E. Britton, Assistant Attorney General, admit that the State should refund said sum claimed to have been erroneously paid. The Court accordingly hereby awards claimant the sum of eight thousand eight hundred ninety and 35/100 dollars ($8,890.35).